Dismissed and Memorandum Opinion filed January 14, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01079-CR
                              NO. 14-13-01080-CR

                    JUNIUS RENARD HARRIS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 176th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1360266 & 1360267

                 MEMORANDUM                     OPINION


      Appellant entered guilty pleas to aggravated sexual assault and aggravated
robbery with a deadly weapon. In accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant to confinement for 45
years in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed pro se notices of appeal. We dismiss the appeals.
      The trial court entered certifications of the defendant’s right to appeal in
which the court certified that these are plea bargain cases, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certifications are
included in the records on appeal. See Tex. R. App. P. 25.2(d). The records support
the trial court’s certifications. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeals.


                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                         2